TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00530-CR



                                      Tito Lambert, Appellant

                                                    v.

                                    The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 44216-A, HONORABLE JOE CARROLL, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Tito Lambert filed an application for writ of habeas corpus with the Texas Court of

Criminal Appeals that it subsequently denied without written order on June 27, 2012. See Tex. Code

Crim. Proc. Ann. art. 11.07 (West Supp. 2012). Lambert attempted to challenge that ruling by filing

a notice of appeal with this Court. It also appears that Lambert attempted an appeal with the trial court,

which issued a certification that Lambert had no right of appeal.

                We do not have jurisdiction to review the Texas Court of Criminal Appeals’s denial

of a writ of habeas corpus. See Tex. Const. art. V, § 6; Tex. Gov’t Code Ann. § 22.221 (West 2004)

(defining writ power of courts of appeals); see also Ex parte Rogers, Nos. 02-11-00333-CR,

02-11-00334-CR, 02-11-00335-CR, 2011 Tex. App. LEXIS 7706, at *1 (Tex. App.—Fort Worth

Sept. 22, 2011, no pet.) (mem. op., not designated for publication) (dismissing appeal for want of

jurisdiction because court lacked jurisdiction over attempted appeal from court of criminal appeals’s
denial of application for writ of habeas corpus). Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).




                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 23, 2012

Do Not Publish




                                                2